Citation Nr: 1223916	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-34 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to January 1983, April 1984 to May 1987, and January to December 1989, with subsequent service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which certified the appeal to the Board.  

The Board notes that in conjunction with the above-captioned issue, the Veteran also perfected an appeal on a claim for entitlement to service connection for tinnitus.  In a July 2010 rating decision, the RO granted the claim for tinnitus, representing a full grant of that benefit sought.  As such, the claim is no longer in appellate status and will not be addressed below.

In March 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO. A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's sleep apnea arose during, and has been etiologically related to, a period of active duty for training.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated while performing active duty for training (ACDUTRA), or from an injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).
38 U.S.C.A. §§ 101(22), 101 (24), 106, 1110; 38 C.F.R. § 3.303(a), 3.6(c)(1).  

Here, after considering all the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for sleep apnea.

With respect to current disability, the record shows the Veteran has been diagnosed with sleep apnea, documented, for example, in a March 2012 private medical report of a pulmonary and sleep specialist, John F. Pinto, M.D.  Thus, the remaining question is whether the Veteran's current disability is medically related to service.  Here, because sleep apnea is a disease, rather than an injury, and the Veteran has made no contention that the condition arose as the result of any injury sustained, it is necessary to establish that the disease arose during a period of  regular active duty or ACDUTRA in order to award service connection.

The Veteran asserts that he suffered from symptoms of sleep apnea for many years prior to his 2004 retirement from the Air Force Reserve.  At his March 2012 hearing, he testified that in the Reserve, he served as an F-16 pilot and would frequently fly in high altitudes ranging from 20,000 to 40,000 feet, and at high speeds ranging from 0.6 mach to over mach 1.  See Hearing Transcript, pp. 3-5.  He indicated that the cockpit was pressurized and he was also simultaneously given oxygen while flying.  Id. He testified that during the years he flew these jets, he experienced the normal symptoms of sleep apnea, to include loud snoring followed by waking up in a fit, gasping for breath.  Id. at 3-5 and 11.  The Veteran testified that he felt changes to his circadian rhythm occurred during this time.  Id. at 5.

In support, the Veteran submitted a March 2012 statement of his former spouse.  She reported living with the Veteran from approximately June 1996 to May 2009.  She stated that during that time she witnessed his sleeping problems.  She stated that the Veteran snored constantly and very loudly.  As time went on, he began to stop breathing several times per night, and would suddenly wake up, gasping for air.  She indicated that during these episodes, she would lie in bed awake to make sure the Veteran began breathing normally again.  She also stated that she would nudge the Veteran or roll him over to alleviate the symptoms.  She stated that the Veteran's symptoms increased in severity the more he flew the F-16, and that the symptoms never completely resolved, even after his October 2002 diagnosis by Dr. Lawrence Smolley at the Cleveland Clinic in Weston, Florida.  The Board finds that the Veteran's former spouse is competent to report the appellant's snoring and sleeping habits.

Air Force Reserve records show that the Veteran served on ACDUTRA numerous times from his 1989 discharge from regular active duty to 2001.  In 1989, he served on dates in January through November.  In 1990, he served on dates in January and February, and May through September.  In 1991, he served on dates in February through October.  In 1992, he served on dates in March through September.  In 1993, he served on dates in January through August.  In 1994, he served on dates in January through April, June through September, and November through December.  In 1995, he served on dates in January, March through October, and December.  In 1996, he served in January, March, and June through December.  In 1997, he served on dates in January through March, and June through December.  In 1998 and 1999, he served on dates in each month of the year.  In 2000, he served on dates in January and February, April through July, and September through December.  He served on dates in January and February 2001.  Records show that he did not serve on ACDUTRA after 2001.

The totality of this evidence supports that the Veteran's claim that symptoms of sleep apnea arose while on ACDUTRA, as alleged.  The service treatment records from regular active duty and ACDUTRA are silent for documentation of sleep apnea.  Still, given the credible testimony of the Veteran, the credible and detailed assertions of his former spouse, and the numerous occasions spanning over more than a decade on which the Veteran was on ACDUTRA the Board resolves any reasonable doubt in his favor and finds that symptoms of sleep apnea were presented while on ACDUTRA.

Turning to the issue of nexus, in his March 2012 report, Dr. Pinto opined that based on a review of service treatment records and his treatment of the Veteran, his sleep apnea is related to military service.  Dr. Pinto indicated that the sleep apnea resulted from the appellant's time spent in high altitude flight with low pressurization.  Additionally, the Veteran submitted an April 2012 report from his primary treatment provider for his sleep apnea, Barry S. Feldman, M.D., who is a pulmonary/critical care and sleep medicine specialist.  Dr. Feldman also opined that the appellant's current disability is related to service.  Dr. Feldman founded his opinion on his treatment of the Veteran and a review of the service treatment records.

There is no evidence contrary to the reports of Dr. Pinto and Dr. Feldman.  While a remand for a further medical opinion could be accomplished, the United States Court of Appeals for Veterans Claims has cautioned VA against seeking a  medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Moreover, the opinions of record are fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board's review reveals that both physicians appear to be board-certified in sleep medicine.  The opinions were founded upon a history of treatment of the Veteran and a review of pertinent records.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the Board finds that entitlement to service connection for sleep apnea is established.


ORDER

Entitlement to service connection for sleep apnea is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


